United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued February 18, 2020       Decided September 25, 2020
Reheard En Banc April 28, 2020
Remanded to Panel August 7, 2020


                       No. 19-5176

       UNITED STATES HOUSE OF REPRESENTATIVES,
                     APPELLANT

                             v.

    STEVEN T. MNUCHIN, IN HIS OFFICIAL CAPACITY AS
  SECRETARY OF THE UNITED STATES DEPARTMENT OF THE
                  TREASURY, ET AL.,
                     APPELLEES



        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:19-cv-00969)



    Douglas N. Letter, General Counsel, U.S. House of
Representatives, argued the cause for appellant. With him on
the briefs were Todd B. Tatelman, Principal Deputy General
Counsel, Megan Barbero and Josephine Morse, Deputy
General Counsel, Adam A. Grogg and William E. Havemann,
Associate General Counsel, Kristin A. Shapiro, Assistant
                             2
General Counsel, and Carter G. Phillips, Virginia A. Seitz,
Joseph R. Guerra, and Christopher A. Eiswerth.

    Lawrence S. Robbins, D. Hunter Smith, and Megan
Browder were on the brief for amici curiae Former General
Counsels of the U.S. House of Representatives in support of
appellants and reversal. Alan E. Untereiner entered an
appearance.

   Irvin B. Nathan, Robert N. Weiner, Andrew T. Tutt, and
Samuel F. Callahan were on the brief for amici curiae Former
Members of Congress in support of appellant.

    Michael S. Raab, Attorney, U.S. Department of Justice,
argued the cause for appellees. With him on the brief were
Hashim M. Mooppan, Deputy Assistant Attorney General, and
Mark R. Freeman and Courtney L. Dixon, Attorneys.

    Lawrence J. Joseph was on the brief for amicus curiae
Rep. Andy Barr in support of appellees and affirmance.

     Miles L. Terry, Benjamin P. Sisney, Jay Alan Sekulow,
Andrew J. Ekonomou, and Jordan A. Sekulow were on the brief
for amicus curiae The American Center for Law and Justice in
support of appellees.

   Before: MILLETT and WILKINS, Circuit Judges, and
SENTELLE, Senior Circuit Judge.

   Opinion for the Court filed by Senior Circuit Judge
SENTELLE.

   SENTELLE, Senior Circuit Judge: The United States House
of Representatives brought this lawsuit alleging that the
Departments of Defense, Homeland Security, the Treasury, and
                               3
the Interior, and the Secretaries of those departments violated
the Appropriations Clause of the Constitution as well as the
Administrative Procedure Act when transferring funds
appropriated for other uses to finance the construction of a
physical barrier along the southern border of the United States,
contravening congressionally approved appropriations. The
District Court for the District of Columbia held that it had no
jurisdiction because the House lacked standing to challenge the
defendants’ actions as it did not allege a legally cognizable
injury. We disagree as to the constitutional claims and
therefore vacate and remand for further proceedings.

                                I.
                                A.

     On review of a district court’s dismissal for lack of
jurisdiction, we make legal determinations de novo. See
Williams v. Lew, 819 F.3d 466, 471 (D.C. Cir. 2016). As a
result, we consider anew whether the House established that it
has standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561
(1992). In doing so, we “‘accept as true all material allegations
of the complaint,’ [and] draw[] all reasonable inferences from
those allegations in plaintiffs’ favor.” LaRoque v. Holder, 650
F.3d 777, 785 (D.C. Cir. 2011) (quoting Warth v. Seldin, 422
U.S. 490, 501 (1975)). Additionally, in assessing standing, we
assume the House is correct on the merits of the underlying
claims. Id. Applying that framework to the House’s
complaint, we assume the following facts:

    After protracted disagreement and negotiation between
President Trump and the House of Representatives over the
President’s request for appropriation to erect a physical barrier
along the boundary between the United States and Mexico,
Congress enacted a budget resolution which included an
appropriation of $1.375 billion “for the construction of primary
                                4
pedestrian fencing, including levee pedestrian fencing, in the
Rio Grande Valley Sector.” Pub. L. No. 116-6, § 230(a)(1), 133
Stat. 13, 28. The legislation also restricted construction in
certain areas, id. § 231, 133 Stat. at 28, and limited the
construction to “operationally effective designs deployed as of
the date of the Consolidated Appropriations Act, 2017 (Public
Law 115–31), such as currently deployed steel bollard
designs,” id. § 230(b), 133 Stat. at 28.

     The President signed the bill but announced that he
planned to “us[e] his legal authority to take Executive action to
secure additional resources” beyond the funding appropriated
by Congress and signed into law by the President. J.A. 151.
He identified three specific sources for the additional funds: the
Treasury Forfeiture Fund, Department of Defense funds
appropriated for the Support of Counterdrug Activities (10
U.S.C. § 284), and Department of Defense funds allocated for
other construction projects (10 U.S.C. § 2808). The House’s
complaint contests only the latter two sources. Compl. at 39–
45, U.S. House of Representatives v. Mnuchin, 379 F. Supp. 3d
8 (D.D.C. 2019) (ECF No. 1); Am. Compl. at 41–50, U.S.
House, 379 F. Supp. 3d 8 (ECF No. 59). We note that the
uncontested source did not supply sufficient funds to cover the
allegedly unlawful expenditure, and therefore the presence of
the uncontested funds does not moot the case.

                                B.

     On April 5, 2019, the House filed this action seeking
declaratory and injunctive relief from the transfers of funds
carried out by the Departments of Defense, Homeland Security,
the Treasury, and the Interior, and the Secretaries of those
departments (defendants), alleging that the defendants’ actions
violated the Appropriations Clause of the Constitution and the
Administrative Procedure Act. Fundamentally, the House’s
                                 5
position is that Congress authorized the defendants to spend
$1.375 billion, and only $1.375 billion, for construction of a
barrier, but the defendants are attempting to spend $8.1 billion.
See Compl. ⁋⁋ 58–59. According to the complaint, the
defendants’ “expenditure of unappropriated funds disregards
the separation of powers and usurps Congress’s exclusive
authority under the Appropriations Clause to control federal
funds.” Id. ⁋ 58.

     Specifically, the complaint alleged that the defendants
violated the Appropriations Clause of the Constitution, U.S.
Const. art. I, § 9, cl. 7, by transferring additional funds to spend
on construction, and that they cannot justify their violation of
the appropriations law by relying on 10 U.S.C. § 284, on
§ 8005 of the Department of Defense and Labor, Health and
Human Services, and Education Appropriations Act, 2019 and
Continuing Appropriations Act, 2019, Pub. L. No. 115-245,
132 Stat. 2981, 2999 (DOD Appropriations Act), or on 10
U.S.C. § 2808, because those statutes do not authorize transfers
of funds in these circumstances. Additionally, the House
alleges that transfers of funds made pursuant to § 8005 of the
DOD Appropriations Act violated the Administrative
Procedure Act because they were not in accordance with law.
The amended complaint, filed after the district court dismissed
the first complaint, added allegations that the transfer of funds
under § 9002 of the DOD Appropriations Act also violated the
Administrative Procedure Act.

     The first of the contested sources of additional funding is
the Counterdrug Activities fund. Under 10 U.S.C. § 284, the
Secretary of Defense “may provide support for the counterdrug
activities or activities to counter transnational organized crime
of any other department or agency.” The DOD Appropriations
Act provided $517.171 million for counterdrug activities.
DOD Appropriations Act, Pub. L. No. 115-245, 132 Stat. 2981,
                                 6
2997. When the House filed suit, it believed that most of the
appropriated funds had already been used. Compl. ⁋ 62. As a
result, to draw from this fund for barrier construction, the
Executive Branch would need to transfer “working capital
funds of the Department of Defense or funds made available”
in the DOD Appropriations Act “between such appropriations
or funds or any subdivision thereof.”                2019 DOD
Appropriations Act § 8005; see also id. at § 9002. The statute
allows such transfers if the transfers meet certain requirements.
2019 DOD Appropriations Act § 8005; see also id. at § 9002.
The President made two transfers relying on §§ 8005 and 9002:
On March 25, 2019, the President transferred $1 billion, J.A.
177–79, and on May 9, 2019, the President transferred an
additional $1.5 billion, J.A. 226–34.

     The second contested source of additional funding is the
reallocation of funds under 10 U.S.C. § 2808. The President
planned to reallocate $3.6 billion citing his authority under
§ 2808. J.A. 151. Section 2808(a) allows the Secretary of
Defense to “undertake military construction projects” when the
President declares a national emergency that “requires [the] use
of the armed forces” and the construction projects are
“necessary to support such use of the armed forces.” On
February 15, 2019, the President declared a national
emergency, which Congress did not override.                  See
Proclamation No. 9844, 84 Fed. Reg. 4949.

     Shortly after filing the complaint, the House moved for a
preliminary injunction, which the defendants opposed. The
district court denied the motion, holding that the House lacked
standing because it was not injured. Following the order
dismissing the action, the House moved to amend its complaint
to include a request for injunctive relief for the transfer of funds
under § 9002 of the 2019 DOD Appropriations Act. On June
17, 2019, the district court permitted the amendment, held that
                                  7
the House lacked standing for the same reasons articulated in
its original memorandum dismissing the suit, and entered final
judgment. On June 18, the House filed a notice of appeal. See
generally U.S. House, 379 F. Supp. 3d 8.

                                 C.

     Under Article III of the Constitution, federal courts are
courts of limited jurisdiction. U.S. Const. art. III, § 2, cl. 1; see,
e.g., Chi. & Grand Trunk Ry. Co. v. Wellman, 143 U.S. 339,
345 (1892). They are empowered only to hear “cases” and
“controversies.” U.S. Const. art. III, § 2, cl. 1. The case-or-
controversy requirement for justiciability involves certain
constitutional minima, one of which is standing. Comm. on
Judiciary of U.S. House of Representatives v. McGahn, 968
F.3d 755, 762 (D.C. Cir. 2020). To establish standing, the
injured party must demonstrate that it has an “injury in fact,”
defined as “an invasion of a legally protected interest which is
(a) concrete and particularized, and (b) ‘actual or imminent, not
“conjectural” or “hypothetical.”’” Lujan, 504 U.S. at 560
(citations omitted) (quoting Whitmore v. Arkansas, 495 U.S.
149, 155 (1990)). The injury must be “fairly . . . trace[able] to
the challenged action of the defendant” and the injury must be
redressable by a favorable decision by the court. Id. at 560–61
(alternation in original) (quoting Simon v. E. Ky. Welfare Rts.
Org., 426 U.S. 26, 41–42 (1976)). Appellees contend that
appellant has not established the issue of injury in fact. U.S.
House, 379 F. Supp. 3d at 13.

     The House, as the party invoking federal jurisdiction,
bears the burden of demonstrating that it has an injury. Lujan,
504 U.S at 561. “[T]he manner and degree of evidence
required” to show injury changes based on the “stage[] of the
litigation.” Id. “At the pleading stage, general factual
allegations of injury resulting from the defendant’s conduct
                               8
may suffice, for on a motion to dismiss we ‘presum[e] that
general allegations embrace those specific facts that are
necessary to support the claim.’” Id. (alteration in original)
(quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889
(1990)). As with the plaintiff in Food & Water Watch, Inc. v.
Vilsack, the House filed a complaint and a motion for
preliminary injunction. Defendants moved to dismiss. The
House’s assertion of injury should be evaluated under the
motion to dismiss standard. 808 F.3d 905, 913 (D.C. Cir.
2015). We review the issue of standing de novo. Id.

     Before this court, the House maintains that it has suffered
a concrete injury and thus has standing to contest the
Executive’s self-appropriation of funds described above. In its
brief, the House distills Supreme Court precedent on legislative
standing to two factors: (1) the institution must suffer an
institutional injury, which the House describes as events that
cause a “disruption of [a legislative] body’s specific powers,”
House Br. at 20 (alteration in original) (quoting Tenn. ex rel.
Tenn. Gen. Assembly v. U.S. Dep’t of State, 931 F.3d 499, 511
(6th Cir. 2019)), and (2) “there must be a match ‘between the
body seeking to litigate and the body to which the relevant
constitutional provision allegedly assigned [the impugned]
authority,’” id. (alteration in original) (quoting Va. House of
Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1953 (2019)).

     The House alleges that it has suffered an institutional
injury because the defendants’ actions have disrupted
Congress’s specific authority over the appropriation of federal
funds. Id. at 23–24. Congress’s authority is derived from the
Appropriations Clause, U.S. Const. art I, § 9, cl. 7, which
provides that “No Money shall be drawn from the Treasury,
but in Consequence of Appropriations made by Law.” The
House suggests that the structure of the Appropriations Clause
means that Congress, as an institution, has the specific
                               9
authority to decide how federal funds are allocated and, when
the defendants transferred more funds to be spent on
construction of the barrier than Congress had authorized, the
defendants disrupted congressional authority. Id. at 24. The
defendants assert that the House of Representatives is not an
injured party with standing to litigate this injury in federal
court, but that any alleged injury is to the legislative right of
Congress as a whole, not the entity comprising a single house
of the bicameral body. Thus, the defendants’ first line of
defense is that a single house of Congress can never have
standing to litigate a claim of legislative injury against the
Executive, even though each house has a specific authority to
prevent the authorization.

     The House answers that there is no mismatch between the
institution injured and the institution bringing the lawsuit.
According to the House, while the Appropriations Clause
grants the power to both chambers of Congress in limiting the
spending of federal funds, each chamber also possesses a
unique interest in appropriations. That interest, the House
argues, stems from the nature of appropriations, namely, that
appropriations legislation must be passed, “otherwise the
government literally cannot function.” Id. at 25. As a result,
the House suggests that each chamber has “the power to
dictate funding limits” because if either chamber does not pass
an appropriation, there will be no funds for the federal
government to spend on the project or goal to which the
proposed appropriation is directed. Id. at 26.

     In support of its position that each chamber has a distinct
interest, the House relies on statements from the founding era.
In particular, the House turns to the history of the passage and
amendment of the Appropriations Clause. In an early draft of
the Constitution, all appropriation bills had to originate in the
House and could not be altered by the Senate. See 2 The
                               10
Records of the Federal Convention of 1787, at 131 (M.
Farrand ed., 1911) (hereinafter Records); House Br. at 26–27.
The origination provision was removed, the House asserts,
because it made the Senate subservient to the House in
appropriations and the Framers intended that each chamber
would have the independent ability to limit spending.
Additionally, the House references statements from the
founding era that recognize the federal purse has “two strings”
and “[b]oth houses must concur in untying” them. 2 Records
at 275. The structure of the “two strings” system means, the
House maintains, that the House, by not passing an
appropriation, can prevent the expenditure of funds for a
government project, such as the proposed border wall even if
the Senate disagrees. In sum, as the House asserts, “unlike the
situation in which one chamber of Congress seeks to enforce
a law that it could not have enacted on its own, a suit to enforce
a spending limit vindicates a decision to block or limit
spending that each chamber of Congress could have
effectively imposed—and, in this case, the House did
impose—unilaterally.” House Br. at 27–28.

                              II.
                              A.

     At the time this appeal was initiated, the appellees argued
that there was no controlling precedent directly on point as to
the question of whether a single chamber could ever have
standing. After the oral arguments in this case, this court
accepted for en banc review another case involving the
question whether the Constitution categorically denies the
House standing to sue the Executive Branch. See McGahn, 968
F.3d 755 (D.C. Cir. 2020). The en banc court has now rendered
its decision in McGahn and returned this case to the original
panel for disposition. The McGahn court clearly held that a
single house of Congress could have standing to pursue
                                11
litigation against the Executive for injury to its legislative
rights. Id. at 778.

      Underlying the present litigation is a dispute about the
nature of Congress’s authority under the Appropriations Clause
of the Constitution and whether the President’s refusal to
follow the limits on his authority injures one House of
Congress. The Constitution provides, “No Money shall be
drawn from the Treasury, but in Consequence of
Appropriations made by Law.” U.S. Const. art. I, § 9, cl. 7.
Because the clause is phrased as a limitation, it means that “the
expenditure on public funds is proper only when authorized by
Congress, not that public funds may be expended unless
prohibited by Congress.” United States v. MacCollom, 426
U.S. 317, 321 (1976) (plurality opinion) (citing Reeside v.
Walker, 52 U.S. (11 How.) 272, 291 (1851)).                    The
Appropriations Clause, thus, provides one foundational
element of the separation between the powers of the sword of
the Executive Branch and the purse of the Legislative Branch.
It is a core structural protection of the Constitution—a wall, so
to speak, between the branches of government that prevents
encroachment of the House’s and Senate’s power of the
purse. See Freytag v. Comm’r, 501 U.S. 868, 878 (1991) (“Our
separation-of-powers jurisprudence generally focuses on the
danger of one branch’s aggrandizing its power at the expense
of another branch.”); see also Free Enter. Fund v. Pub. Co.
Accounting Oversight Bd., 561 U.S. 477, 501 (2010) (“The
Framers created a structure . . . giving each branch ‘the
necessary constitutional means, and personal motives, to resist
encroachments of the others[.]’”) (quoting The Federalist No.
48 at 333; and No. 51 at 349 (J. Madison)) (internal citations
omitted); cf. Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 239
(1995) (“[T]he doctrine of separation of powers is a structural
safeguard . . . . establishing high walls and clear distinctions.”)
(emphasis in original).
                               12
     The separation between the Executive and the ability to
appropriate funds was frequently cited during the founding era
as the premier check on the President’s power. In fact, “the
separation of purse and sword was the Federalists’ strongest
rejoinder to Anti-Federalist fears of a tyrannical president.”
Josh Chafetz, Congress’s Constitution, Legislative Authority
and the Separation of Powers 57 (2017); see also 3 The
Debates in the Several State Conventions on the Adoption of
the Federal Constitution 367 (Jonathan Elliot ed., 2d ed. 1836)
(hereinafter Debates) (responding to charges that the President
could easily become king by explaining that “[t]he purse is in
the hands of the representatives of the people”). For example,
James Madison, in the Federalist Papers, explained, “Th[e]
power over the purse may in fact be regarded as the most
compleat and effectual weapon with which any constitution can
arm the immediate representatives of the people . . . .” The
Federalist No. 58 at 394 (J. Madison) (Jacob E. Cooke ed.,
1961). At the New York ratification convention, Alexander
Hamilton reassured listeners, stating, “where the purse is
lodged in one branch, and the sword in another, there can be no
danger.” 2 Debates 349.

     As evidenced by the quotations above, a repeated theme in
the founding era was the importance of putting the power of the
purse specifically in the hands of the “representatives of the
people.” The Federalist No. 58 at 394 (J. Madison) (Jacob E.
Cooke ed., 1961); 2 Debates 393. As noted above, an early
draft of the Constitution went as far as to require appropriations
bills originate in the House of Representatives, the
representatives of the people. 2 Records 131. While the final
text does not include that same origination provision and
provides only that “[a]ll bills for raising Revenue shall
originate in the House of Representatives,” U.S. Const. art. I,
§ 7, cl. 1, “[u]nder immemorial custom the general
appropriations bills . . . originate in the House of
                               13
Representatives.” Cannon’s Procedure in the House of
Representatives 20, § 834 (4th ed. 1944). In fact, “the House
has returned to the Senate a Senate bill or joint resolution
appropriating money on the ground that it invaded the
prerogatives of the House.” Wm. Holmes Brown, House
Practice 71 (1996); see also 3 Deschler’s Precedents 336
(1976). The appropriations statute at issue in this case
originated with the House, as is traditional. 165 Cong. Rec.
H997 (daily ed. Jan. 22, 2019); 165 Cong. Rec. H1181–83
(daily ed. Jan. 24, 2019).

     While custom cannot create an interest sufficient to
establish standing, it can illustrate the interest of the House in
its ability, as discussed above, to limit spending beyond the
shared ability of the Congress as a whole.

                              B.

     In cases before the McGahn decision of this court, the
Supreme Court considered the question of what constitutes an
injury to a legislature at several points in history. This court
has also considered the issue of legislative standing. Four
foundational Supreme Court opinions outline the
circumstances that can constitute legislative injury. The
district court discussed three of the four. The fourth was
released after the district court’s memorandum decision.

     We turn, first, to Coleman v. Miller, 307 U.S. 433 (1939),
in which the Supreme Court determined that there was a
legislative injury. In Coleman, the Kansas legislature voted on
whether to ratify the Child Labor Amendment to the U.S.
Constitution. Id. at 435–36. Twenty of the forty state senators
voted to ratify the amendment and twenty voted against
ratification. Id. at 436. The Lieutenant Governor broke the tie
and voted to ratify the amendment. Id. Twenty senators and
                               14
three members of the Kansas House of Representatives brought
suit in Kansas state court challenging the Lieutenant
Governor’s authority to cast the deciding vote. Id. The suit
made its way to the Supreme Court. The Court held that the
“senators have a plain, direct and adequate interest in
maintaining the effectiveness of their votes,” thus “com[ing]
directly within the provisions of the statute governing [the
Supreme Court’s] appellate jurisdiction” because the
Lieutenant Governor’s tie-breaking vote meant that the
senators’ votes had been “overridden and virtually held for
naught.” Id. at 438. In particular, the Supreme Court noted
that the plaintiffs had “an adequate interest to invoke” federal
jurisdiction because the injury was more concrete and
particularized than an injury to a “right possessed by every
citizen” and the votes of the twenty senators “would have been
decisive in defeating the ratifying resolution.” Id. at 438, 440–
41. Since it was decided, Coleman has come to stand for the
idea that action that “nullified” legislative power can establish
a legislative injury. Ariz. State Legislature v. Ariz. Indep.
Redistricting Comm’n, 576 U.S. 787, 803 (2015) (quoting
Raines v. Byrd, 521 U.S. 811, 823 (1997)).

     Next, in Raines v. Byrd, 521 U.S. 811 (1997), the Supreme
Court determined there was no legislative injury. In Raines,
four senators and two representatives sued the Secretary of the
Treasury and the Director of the Office of Management and
Budget alleging that the Line Item Veto Act, which was passed
over the objections of the six Members of Congress, was
unconstitutional. 521 U.S. at 814. While the Act provided that
“[a]ny Member of Congress or any individual adversely
affected by [this Act] may bring an action, in the United States
District Court for the District of Columbia, for declaratory
judgment and injunctive relief on the ground that any provision
of this part violates the Constitution,” the Members of
Congress were still required to show an injury in fact to
                               15
establish constitutional injury.       Id. at 815–16, 818–19
(alteration in original). The Members of Congress described
that injury as a “diminution of legislative power.” Id. at 821.
The Supreme Court held, however, that the alleged injury was
not sufficient to establish legislative standing. Id. at 829–30.
While nullification is a theory that has supported a
determination of injury, in this case, the Supreme Court noted,
“[t]here is a vast difference between the level of vote
nullification at issue in Coleman and the abstract dilution of
institutional legislative power.” Id. at 826.

     Additionally, and equally important, the Supreme Court
explained, the “appellees have alleged no injury to themselves
as individuals” and the potential institutional injury,
diminution of power, was “wholly abstract and widely
dispersed” among the other Members of Congress. Id. at 829.
The opinion also “attach[ed] some importance to the fact that
appellees [were not] authorized to represent their respective
Houses of Congress in th[at] action, and indeed both Houses
actively oppose[d] their suit.” Id. It was, therefore, significant
that the plaintiffs were individual Members of Congress
attempting to vindicate the rights of Congress as a whole. The
Supreme Court made clear that Raines involves the standing of
individual legislators, not of legislative institutions. See
Bethune-Hill, 139 S. Ct. at 1953 (citing Raines for the
proposition that “individual members lack standing to assert
the institutional interests of a legislature”); Arizona State
Legislature, 576 U.S. at 801–02 (“In Raines, this Court held
that six individual Members of Congress lacked standing to
challenge the Line Item Veto Act.”). Similarly, this court has
also held that there was no standing for individual Members of
Congress in suits against the Executive. See Campbell v.
Clinton, 203 F.3d 19, 22–24 (D.C. Cir. 2000); Chenoweth v.
Clinton, 181 F.3d 112, 117 (D.C. Cir. 1999). In Campbell,
thirty-one individual Members of Congress “filed suit claiming
                                16
that the President violated the War Powers Resolution and the
War Powers Clause of the Constitution by directing U.S.
forces’ participation” in a NATO campaign in Yugoslavia. 203
F.3d at 19–20. We held that they did not have standing to
pursue either the statutory or the constitutional claims. Id. at
22–24. For the constitutional claim, our analysis was
influenced by the fact that the President has war powers
independent of those of Congress and “did not claim to be
acting pursuant to the defeated declaration of war or a statutory
authorization, but instead ‘pursuant to [his] constitutional
authority to conduct U.S. foreign relations and as Commander-
in-Chief and Chief Executive.’” Id. at 22 (alteration in
original).

     In the third Supreme Court decision, Arizona State
Legislature v. Arizona Independent Redistricting Commission,
Arizona voters approved an initiative that would strip the
Arizona state legislature of its authority to draw district lines.
576 U.S. at 792. The Arizona state legislature sued in federal
court seeking to enjoin the use of the newly drawn legislative
district maps. Id. The Supreme Court agreed with the special
district court that the state legislature had standing. Id. at 793.
In particular, the Supreme Court relied on the fact that the state
legislature was “an institutional plaintiff asserting an
institutional injury, and [the plaintiff] commenced this action
after authorizing votes in both of its chambers.” Id. at 802. The
Supreme Court contrasted the situation in Arizona State
Legislature with that in Raines where the plaintiffs were
individual members but “[t]he ‘institutional injury’ at issue . . .
scarcely zeroed in on any individual Member.”                   Id.
Additionally, the Supreme Court noted, the voter initiative
“would ‘completely nullif[y]’ any vote by the Legislature, now
or ‘in the future,’” as the state senators’ votes were nullified in
Coleman. Id. at 804 (alteration in original) (quoting Raines,
521 U.S. at 823–24). In sum, the Arizona state legislature had
                                17
standing because “there was no mismatch between the body
seeking to litigate and the body to which the relevant
constitutional provision allegedly assigned” authority. Va.
House of Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1953
(2019).

     Finally, we reach Virginia House of Delegates v. Bethune-
Hill, which was released after the district court’s opinion in this
case. In Bethune-Hill, voters sued the state alleging that its
districts, drawn after the 2010 census, were racially
gerrymandered. Id. at 1949–50. The Virginia House of
Delegates intervened as defendants. Id. at 1950. A special
three-judge district court enjoined the use of the new districts
because “the [S]tate ha[d] [unconstitutionally] sorted voters . . .
based on the color of their skin.” Id. (alterations and omission
in original) (quoting Bethune-Hill v. Va. State Bd. of Elections,
326 F. Supp. 3d 128, 180 (2018)). When Virginia’s Attorney
General declined to appeal, the House of Delegates did so. Id.
The House of Delegates alleged that it had standing both on
behalf of the state, id. at 1951–53, and on its own, id. at 1953–
56. The Supreme Court swiftly dismissed the House of
Delegates’s allegation that it had standing on behalf of the state
because the Attorney General was the only party authorized to
represent the state. Id. at 1952.

     The Supreme Court also held that the House of Delegates
did not have standing on its own. Id. at 1953–56. The House
of Delegates rested assertions of standing on “its role in
enacting redistricting legislation in particular.” Id. at 1953.
But the Supreme Court noted that its “precedent . . . lends no
support for the notion that one House of a bicameral legislature,
resting solely on its role in the legislative process, may appeal
on its own behalf a judgment invalidating a state enactment.”
Id. The Supreme Court also compared the House of
Delegates’s situation to that in Arizona State Legislature and
                               18
Coleman. Because the entire bicameral General Assembly was
granted the authority to redraw district lines, there was a
“mismatch” between the party seeking to litigate, the House of
Delegates, and the party with the constitutional authority, the
General Assembly. Id. at 1953–54. “Just as individual
members lack standing to assert the institutional interests of a
legislature, a single House of a bicameral legislature lacks
capacity to assert interests belonging to the legislature as a
whole.” Id. (citations omitted). Moreover, the Supreme Court
distinguished Coleman because “this case does not concern the
results of a legislative chamber’s poll or the validity of any
counted or uncounted vote.” Id. at 1954.

     These four cases seemingly give rise to two important
questions for analyzing legislative standing: First, did the
defendant’s action curtail the power and authority of the
institution? The authority of the Kansas Senate was curtailed
by the tie-breaking vote of the Lieutenant Governor in
Coleman. So too was the power of the Arizona legislature
curtailed by the voter initiative in Arizona State Legislature.
But the Virginia House of Delegates did not have its power
curtailed when the General Assembly’s redistricting was
enjoined by a special three-judge district court.

     Second, is there a mismatch between the entity pursuing
litigation and the entity whose authority or right was curtailed?
In Arizona there was not. In both Bethune-Hill and Raines,
there was, as the plaintiff was attempting to vindicate the rights
of another entity.

     In addition to those two questions, our cases and the
Supreme Court’s additionally consider three other factors: the
history of interbranch disputes in the courts, alternative
political remedies available to the plaintiff, see, e.g., Raines,
521 U.S. at 829 (considering whether litigating the dispute is
                               19
“contrary to historical experience” and whether Congress
would have “an adequate remedy” without judicial
intervention), and separation of powers, Chenoweth, 181 F.3d
at 116–17. In none of the above decisions of the Supreme
Court or this court was there ever an express determination of
the first question before us: whether a single house of a
bicameral legislature can ever have standing to litigate an
alleged injury to its legislative prerogative distinct from the
institutional standing of the entire legislature to litigate an
institutional injury to the body as a whole. In McGahn, the en
banc court considered that question in deciding an action
brought on behalf of the House of Representatives to enforce a
subpoena not involving the joinder of the Senate. The court
answered the standing question with a resounding “yes.”

     We need not re-analyze what the en banc court so recently
expounded. It suffices to note that the McGahn court spoke in
conventional language of standing. In distinguishing Bethune-
Hill, in which the Supreme Court had found no standing, from
McGahn, in which there was standing, the en banc court
explained that in Bethune-Hill the Supreme Court focused on
the fundamental proposition that to effect standing, an injury
must be particularized. “For an injury to be ‘particularized,’ it
‘must affect the plaintiff in a personal and individual way.’”
McGahn, 968 F.3d at 766 (quoting Spokeo, Inc. v. Robins, 136
S. Ct. 1540, 1548 (2016)). In Bethune-Hill the alleged injury
was to the Virginia legislature as a whole. The House of
Delegates was not the injured party and therefore had no
standing. In McGahn, the injury was particularized to the
House of Representatives alone. Therefore, the en banc court
found standing in the House to bring the litigation without the
joinder of the Senate.

    When the injury alleged is to the Congress as a whole, one
chamber does not have standing to litigate. When the injury is
                               20
to the distinct prerogatives of a single chamber, that chamber
does have standing to assert the injury. The allegations are that
the Executive interfered with the prerogative of a single
chamber to limit spending under the two-string theory
discussed at the time of the founding. Therefore, each chamber
has a distinct individual right, and in this case, one chamber has
a distinct injury. That chamber has standing to bring this
litigation.

     As in Arizona State Legislature, the House is suing to
remedy an institutional injury to its own institutional power to
prevent the expenditure of funds not authorized. Taking the
allegations of the complaint as true and assuming at this stage
that the House is correct on the merits of its legal position, the
House is individually and distinctly injured because the
Executive Branch has allegedly cut the House out of its
constitutionally indispensable legislative role.            More
specifically, by spending funds that the House refused to allow,
the Executive Branch has defied an express constitutional
prohibition that protects each congressional chamber’s
unilateral authority to prevent expenditures. It is therefore “an
institutional plaintiff asserting an institutional injury” that is
both concrete and particularized, belonging to the House and
the House alone. Arizona State Legislature, 576 U.S. at 802.

    To put it simply, the Appropriations Clause requires two
keys to unlock the Treasury, and the House holds one of those
keys. The Executive Branch has, in a word, snatched the
House’s key out of its hands. That is the injury over which the
House is suing.

     That injury—the snatched key—fits squarely within the
Lujan mold because it is not a generalized interest in the power
to legislate. Rather, the injury is concrete and particularized to
the House and the House alone. The alleged Executive Branch
                              21
action cuts the House out of the appropriations process,
rendering for naught its vote withholding the Executive’s
desired border wall funding and carefully calibrating what type
of border security investments could be made. The injury, in
other words, “zeroe[s] in” on the House. Arizona State
Legislature, 576 U.S. at 802; see also I.N.S. v. Chadha, 462
U.S. 919, 946 (1983) (“These provisions of Art. I are integral
parts of the constitutional design for the separation of
powers.”).

     Applying the “especially rigorous” standing analysis that
the Supreme Court requires in cases like this, Arizona State
Legislature, 576 U.S. at 803 n.12, reinforces the House’s injury
in fact. To hold that the House is not injured or that courts
cannot recognize that injury would rewrite the Appropriations
Clause. That Clause has long been understood to check the
power of the Executive Branch by allowing it to expend funds
only as specifically authorized. As then-Judge Kavanaugh
wrote for this court, the Appropriations Clause is “a bulwark of
the Constitution’s separation of powers among the three
branches of the National Government,” and it “is particularly
important as a restraint on Executive Branch officers.” U.S.
Dep’t of Navy v. Fed. Lab. Rel. Auth., 665 F.3d 1339, 1347
(D.C. Cir. 2012).

     The ironclad constitutional rule is that the Executive
Branch cannot spend until both the House and the Senate say
so. “However much money may be in the Treasury at any one
time, not a dollar of it can be used in the payment of any thing
not thus previously sanctioned. Any other course would give
to the fiscal officers a most dangerous discretion.” Reeside v.
Walker, 52 U.S. (11 How.) at 291. The Appropriations Clause
even “prevents Executive Branch officers from even
inadvertently obligating the Government to pay money without
statutory authority.” U.S. Dep’t of Navy, 665 F.3d at 1347
                              22
(citing Off. Pers. Mgmt. v. Richmond, 496 U.S. 414, 416
(1990), and U.S. Dep’t of Air Force v. Fed. Lab. Rel. Auth., 648
F.3d 841, 845 (D.C. Cir. 2011)).

     But under the defendants’ standing paradigm, the
Executive Branch can freely spend Treasury funds as it wishes
unless and until a veto-proof majority of both houses of
Congress forbids it. Even that might not be enough: Under the
defendants’ standing theory, if the Executive Branch ignored
that congressional override, the House would remain just as
disabled to sue to protect its own institutional interests. That
turns the constitutional order upside down. Cf. Chadha, 462
U.S. at 958 (“[T]he carefully defined limits on the power of
each Branch must not be eroded.”). The whole purpose of the
Appropriations Clause’s structural protection is to deny the
Executive “an unbounded power over the public purse of the
nation,” and the power to “apply all its monied resources at his
pleasure.” U.S. Dep’t of Navy, 665 F.3d at 1347 (quoting 3
JOSEPH STORY, COMMENTARIES ON THE CONSTITUTION OF THE
UNITED STATES § 1342, at 213–14 (1833)); see also Cincinnati
Soap Co. v. United States, 301 U.S. 308, 321 (1937) (noting
the Appropriations Clause “was intended as a restriction upon
the disbursing authority of the Executive department”).

     Nor does it work to say that suit can only be brought by
the House and Senate together, as that ignores the distinct
power of the House alone not to untie its purse string. “[E]ach
Chamber of Congress [possesses] an ongoing power—to veto
certain Executive Branch decisions—that each House could
exercise independent of any other body.” Bethune-Hill, 139 S.
Ct. at 1954 n.5. Unlike the affirmative power to pass
legislation, the House can wield its appropriations veto fully
and effectively all by itself, without any coordination with or
cooperation from the Senate. Cf. McGahn, 968 F.3d at 768.
                                23
     For that reason, expenditures made without the House’s
approval—or worse, as alleged here, in the face of its specific
disapproval—cause        a    concrete   and      particularized
constitutional injury that the House experiences, and can seek
redress for, independently. And again, failure to recognize that
injury in fact would fundamentally alter the separation of
powers by allowing the Executive Branch to spend any funds
the Senate is on board with, even if the House withheld its
authorizations.

    In short, Article III’s standing requirement is meant to
preserve not reorder the separation of powers.

     In that way, this case bears no resemblance to Bethune-
Hill. The House of Representatives seeks to vindicate a legal
interest that it possesses completely independently of the
Senate, or of the Congress as a whole. The Constitution’s
structure and the Appropriations Clause together give the
House a vital power of its own: “[N]ot a dollar . . . can be used
in the payment of any thing” unless the House gives its
“sanction[].” Reeside, 52 U.S. (11 How.) at 291. That is quite
different from an effort by one legislative chamber to enforce
rights that vest solely in the full “legislature as a whole.”
Bethune-Hill, 139 S. Ct. at 1953–54.

     The claims of the House under the Administrative
Procedure Act warrant little separate discussion. Those
allegations in no way set forth a legislative injury distinct to the
House of Representatives and affording it standing. This court
has explained that Congress does not have standing to litigate
a claim that the President has exceeded his statutory authority.
See, e.g., Campbell, 203 F.3d at 22–24. Once a statute is
passed, a claim that the Executive is exceeding his statutory
authority is a generalized grievance and not particular to the
body (or part of the body) that passed the law. See, e.g.,
                               24
Hollingsworth v. Perry, 570 U.S. 693, 707 (2013) (explaining
that citizens who stewarded a ballot initiative through the
electoral process did not have particularized injury to sue after
it was passed); Lujan, 504 U.S. at 575–76 (“[A]n injury
amounting only to the alleged violation of a right to have the
Government act in accordance with law [is] not judicially
cognizable . . . .”). Both of these cases deal with private
individuals as opposed to a house of Congress, but the logic
translates to Congress as well.

                        CONCLUSION

     The judgment of the district court insofar as it dismisses
the Administrative Procedure Act claims is affirmed. Insofar
as the judgment dismisses the constitutional claims, it is
vacated and remanded for further proceedings consistent with
this decision.